The prosecution in this case is rested upon an indictment which charged this appellant with obtaining from the Hurtsboro Horse  Mule Company, a partnership, one J. G. Smith buggy valued at $116.50, by falsely pretending, with intent to defraud, to the manager of said partnership, that he owned a certain herd of cattle (described), and that said cattle were unincumbered, and by means of such false pretense obtained the buggy as aforesaid.
The defendant interposed a plea of "not guilty" to the indictment, but the trial resulted *Page 668 
in his conviction by the jury, who returned a verdict of guilty as charged, etc.
The offense being a felony under the statute, the court accordingly sentenced the defendant to serve an indeterminate term of imprisonment in the penitentiary for not less than eighteen months, nor more than twenty-four months, and, from the judgment of conviction pronounced and entered, this appeal was taken. There is no point of decision presented to justify this court in reversing the judgment in this case. The record is free from error and regular in all things. Upon the record proper, this appeal is rested.
Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.